ORDER
PER CURIAM.
Joe and Mary Rambler appeal the judgment of the trial court in favor of James Blum on his claims for declaratory judgment, partnership dissolution, and accounting. They contend that the trial court’s findings that farm real estate and other real estate and personal property were partnership property and were acquired by the partnership was contrary to the parties’ written partnership agreement and violated section 358.080. The judgment of the trial court is affirmed. Rule 84.16(b).